Case: 21-10523-BAH Doc #: 168 Filed: 09/15/21 Desc: Main Document                    Page 1 of 2




                          UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF NEW HAMPSHIRE


*********************
In re:                                                      Chapter 11

THE PROSPECT-WOODWARD HOME                                  Case No. 21-10523-BAH


               Debtor.

*********************

               NOTICE OF APPEARANCE AND REQUEST FOR NOTICE

        PLEASE TAKE NOTICE that the undersigned enters its appearance on behalf of UMB
Bank, N.A. as Successor Bond Trustee to U.S. Bank National Association an Interested Party
in the above captioned matter. Accordingly, you are requested to serve a copy of all notices and
papers filed herein, including, but not limited to, notices required to be served under Rules 2002
and 9010 and the local Rules of the Bankruptcy Court upon the undersigned at the below
address.

                                     Peter N. Tamposi
                                     The Tamposi Law Group, PC
                                     159 Main St.
                                     Nashua, NH 03060
                                     Peter@thetamposilawgroup.com



        PLEASE TAKE FURTHER NOTICE that pursuant to section 1109(b) of the Code, the
foregoing request includes not only notices and papers referred to in the above-mentioned rules,
but also includes, without limitation, all orders, applications, motions, petitions, pleadings,
requests, complaints or demands, whether formal or informal, written or oral, transmitted or
conveyed by mail delivery, telephone, facsimile or otherwise in this case.


                                                     Respectfully Submitted,

Dated: September 15, 2021                            By: /s/ Peter N. Tamposi
                                                     The Tamposi Law Group, PC
                                                     159 Main St.
                                                     Nashua, NH 03060
                                                     (603) 204-5513
                                                     Peter@thetamposilawgroup.com
Case: 21-10523-BAH Doc #: 168 Filed: 09/15/21 Desc: Main Document                    Page 2 of 2




                                CERTIFICATE OF SERVICE

       I hereby certify that on this day the foregoing was served on all parties who have filed
appearances and requests for notices with the Court’s ECF system.

Dated: September 15, 2021                                   /s/ Peter N. Tamposi
